Citation Nr: 0002243	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease with hypertension.

2.  Entitlement to an increased evaluation for a residual low 
back injury with spondylolisthesis, currently evaluated as 20 
percent disabling.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), which is the initial 
evaluation assigned, effective from March 27, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1997 and October 1998 by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1999 the 
veteran testified at a Board video conference hearing at the 
RO in lieu of a Travel Board hearing.

The rating decision in February 1997 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for coronary artery disease 
with hypertension.  The rating decision in October 1998 
continued the veteran's 20 percent rating for his service-
connected back disability, and also granted the veteran 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran has expressed disagreement 
with the ratings for his back disability and PTSD.

The Board notes that the RO did not certify as issues on 
appeal the veteran's claim for increased ratings for PTSD and 
his low back disability.  However, the Board finds that the 
transcript of the veteran's video conference hearing 
testimony given in January 1999 constituted a timely 
substantive appeal as to those issues.  The issues on appeal 
are thus as stated above.

At the January 1999 video hearing, the veteran raised the 
issue of, and presented evidence for, a claim of service 
connection for a heart condition as secondary to his service-
connected PTSD.  Since this matter has not been adjudicated, 
it is referred to the RO for appropriate action.
The issue of an increased rating for the veteran's low back 
disability is discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  A rating decision in January 1989 denied entitlement to 
service connection for hypertension and heart disease; the 
veteran was notified of the decision and did not file a 
timely substantive appeal.  

2.  Additional evidence submitted since the January 1989 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for coronary artery disease with 
hypertension.

3.  The veteran's service-connected PTSD is productive of no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.


CONCLUSIONS OF LAW

1.  A rating decision in January 1989, denying entitlement to 
service connection for hypertension with heart disease, is 
final.  38 U.S.C.A. § 7105 (West 1991).  

2.  Additional evidence received since January 1989 is not 
new and material, and the veteran's claim for service 
connection for coronary artery disease with hypertension is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Attempt to Reopen Claim for Service Connection for 
Hypertension

The law provides, except as provided in § 5108, when a claim 
is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented and secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

A rating decision in January 1989 denied entitlement to 
service connection for hypertension.  The rating decision 
referred to cardiovascular disease and thus has been treated 
as also having denied entitlement to service connection for 
coronary artery disease.  See 38 C.F.R. § 3.309 (a), note 
regarding cardiovascular-renal disease, including 
hypertension.  
 
At the time of the January 1989 rating action, the evidence 
consisted of the veteran's service medical records, private 
medical records, and VA examinations and treatment records.  
The service medical records were negative for any findings or 
diagnoses of hypertension.  In a report of medical history in 
March 1971, the veteran denied having high blood pressure.  
At an examination for a Medical Evaluation Board in March 
1971, his blood pressure was 122/80, and clinical evaluation 
of the heart was normal.

At a VA examination in March 1977, the veteran's blood 
pressure was 122/76.  An August 1984 VA discharge summary 
reflected a diagnosis of hypertension, poorly controlled.  An 
August 1984 VA general medical examination reflected a 
diagnosis of systemic hypertension.  It was also noted that 
he had normal coronary arteries.  Private medical records 
dated in March 1988 indicated diagnoses of severe 
hypertension with hypertensive cardiovascular disease.

The additional evidence added to the record since January 
1989 includes private treatment records, medical records 
associated with his claim for Social Security Administration 
benefits, VA treatment records, and personal hearing 
testimony.  The additional post service medical records show 
that the veteran suffers from severe systemic arterial 
hypertension, severe left ventricular hypertrophy, and a 
history of a myocardial infarction secondary to hypertensive 
urgency.

The additional evidence is new but it is not material, 
because it does not contain competent evidence suggesting 
that the veteran had coronary artery disease or hypertension 
while on active duty or during the one-year presumptive 
period after separation from service.  The veteran's 
statements simply reiterate his belief that his hypertension 
and coronary artery disease are related to service.  However, 
as a lay person, he is not competent to suggest medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The claim of entitlement to service connection for coronary 
artery disease with hypertension is thus not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

II.  Increased Rating for PTSD 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for PTSD in 
October 1998 and was assigned a 10 percent evaluation 
effective March 27, 1997.

The veteran served in the Republic of Vietnam and was awarded 
the Combat Infantry Badge.  The veteran was first diagnosed 
with PTSD in March 1997.  VA treatment records dated from 
March 1997 to July 1998 reflect ongoing treatment for PTSD.  
Records indicate that the veteran was taking Paxil.

The veteran underwent a PTSD examination in September 1998.  
He indicated that he had been married and divorced three 
times, and remarked that he stayed in contact with his three 
children.  His hobbies included golf, fishing, and helping 
around the house.  The veteran complained of nightmares, 
flashbacks, and "things going through my mind."  He 
mentioned that he woke up "feeling scared," and was afraid 
that he might suffer another heart attack.  The veteran 
stated that in the past he had "waked up at night" and 
choked his wife.  Objective findings indicated that he 
veteran spoke in a normal tone of voice with no unusual forms 
of speech.  While mildly anxious during the interview, the 
veteran did not display any inappropriate behaviors.  His 
mood was weak and nervous, and his affect was quiet but with 
no kind of emotional "discontrol."  He was not psychotic, 
and was not suffering from hallucinations or delusions.  
Memory appeared to be fully intact, and he did not appear to 
have any dementing illness.  He described feelings of 
anxiety, isolation, loneliness, and fear of being alone.  He 
denied suicidal or homicidal thoughts.  He was able to attend 
to minimal personal hygiene and other basic activities of 
daily living without difficulty.  He described feelings of 
occasional dysphoria and depression.  Diagnoses included PTSD 
(mild), life circumstances problems, partner relational 
problems, and dysthymia.  The examiner noted that the veteran 
had a history of a series of serious medical problems which 
was a serious impairment in his life, and limited his 
occupational capacity, and caused some worries and concerns 
about future health problems.  The examiner also commented 
that the veteran's "symptomatology" was responding well to 
medications (specific medications were not referenced).  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) of 60-62.

At the January 1999 Board video hearing, the veteran 
testified that he was currently receiving treatment for his 
PTSD.  He stated that medications for his PTSD included 
Prozac and Valium.  He remarked that he would sometimes lose 
his temper, including while driving.  He stated that he had 
flashbacks that made events in Vietnam seem like they 
"happened yesterday."  The veteran indicated that he was 
not as involved in activities such as hunting and fishing as 
he used to be.  He mentioned that he was on Social Security 
Disability, primarily due to his heart and back problems.  He 
indicated that contrary to the VA examiner's comments, he was 
not getting divorced from his present wife, but was only 
separated.  The veteran testified that he loved his wife and 
was only separated in an effort to protect his wife.  From 
time to time the veteran thought he was still in the Army.  
He indicated that he experienced memory loss.  He mentioned 
that he had contact with his brothers and sisters 2 to 3 
times per week.

The veteran has been assigned a 10 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent rating is warranted for 
PTSD manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent.  While the veteran has 
complained of flashbacks and nightmares which may be 
reflective of chronic sleep impairment, he appears to be 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  The Board further notes that the 
veteran complained of memory loss, but the psychiatrist who 
examined him in September 1998 noted that the veteran's 
memory appeared to be fully intact.  Some anxiety was 
apparent upon that examination, but there was no indication 
of panic attacks.  In fact, some of the veteran's anxiety was 
attributed to his fear of having another heart attack.  (The 
medical evidence indicates that the veteran has a history of 
a myocardial infarction  or heart attack.)  The September 
1998 psychiatric examination also noted that the veteran had 
hobbies that included golf and fishing.  The veteran also 
indicated that he has good relationships with his siblings 
and children.  Although he gave a history of marital 
difficulties, he has also indicated that he is working on the 
problems with his current marriage and that he still loved 
his wife, and that he helped around the house.  The September 
1998 VA examination revealed that the veteran's affect showed 
no emotional "discontrol"; he spoke in a normal tone of 
voice and, while noted to be mildly anxious during the 
interview, it was also reported that he displayed no 
inappropriate behaviors and did not appear to have any 
dementing illness.  The Board further notes that the 
psychiatrist indicated that the veteran was responding well 
to medications.  It is also apparent that the veteran's 
employment difficulties stem from his severe physical 
disabilities.

The Board also notes that the reported GAF score of 60-62 
appears to reflect symptoms compatible with the current 10 
percent rating.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 61 rating indicates "some 
mild symptoms"   "but generally functioning pretty well, 
has some meaningful interpersonal relationships."

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's PTSD symptoms more nearly 
approximates the criteria for his current 10 percent rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of the currently assigned 10 
percent must be denied for the entire period of the veteran's 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990); Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD, alone, has resulted in a marked 
interference with his employment or necessitated frequent 
hospitalizations.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for coronary 
artery disease with hypertension, the appeal on that issue is 
denied.

A rating in excess of 10 percent for PTSD is denied.


REMAND

An October 1998 RO rating decision denied the veteran's 
request for an increased rating for his service-connected low 
back disability.  The Board observes that the record does not 
contain a recent, comprehensive examination of the veteran's 
back.  As such, the Board is unable to determine the severity 
of the veteran's low back disability, and can not adequately 
rate his low back disability with the current evidence of 
record.  Further, the veteran has essentially indicated at 
this January 1999 Board video hearing that his back condition 
had worsened since the most recent VA treatment.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Under these 
circumstances, the veteran should be afforded a VA orthopedic 
examination for the purpose of determining the current 
severity of his service-connected low back disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's low back disability.  All relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back disability. 
The RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (1999). 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present should be expressed 
as degrees of limitation of motion or 
ankylosis of the lumbar spine.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

